Citation Nr: 0314521	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating determination dated in July 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, in which the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for a bilateral foot 
disability.
FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of a February 1999 RO rating 
decision denying service connection for    bilateral pes 
planus (claimed as aching feet).

2.  Since the February 1999 unappealed RO denial of the claim 
for service connection for pes planus, the only evidence 
received is copies service medical records, which were 
already associated with the claims file at the time of the 
February 1999 RO decision denying the veteran's original 
claim, and medical evidence that is not relevant because it 
pertains to disorders, primarily gastrointestinal in nature, 
that are not at issue. 


CONCLUSIONS OF LAW

1.  The February 1999 RO determination that denied a claim 
for service connection for pes planus (claimed as aching 
feet) is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence submitted since the February 1999 RO 
determination denying service connection for pes planus 
(claimed as aching feet), which was the last final denial 
with respect to this issue, is not new and material; 
accordingly, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West  2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

For applications to reopen a claim based on new and material 
evidence, the VCAA provides expressly that:
  
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in a May 2001 letter pertaining to the 
requirement of submission of new and material evidence to 
reopen a claim, a June 2001 letter informing the veteran that 
service medical records he submitted to reopen his claim were 
duplicates of records already associated with the claims 
file, the July 2001 letter informing the veteran of its 
decision not to reopen his claim, and the August 2001 
statement of the case, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The May 2001 
letter informed the veteran he needed to submit new and 
material evidence to reopen his claim, and of the definition 
of new and material evidence.  He was further informed that 
VA would obtain any relevant VA or military medical records 
that might substantiate his claim.  The May 2001 and July 
2001 letters informed him of the requirement that he submit 
new and material evidence in order to reopen his claim.  The 
July 2001 letter further directed the veteran to call the RO 
should he experience difficulties in obtaining evidence, so 
that the RO could assist him in obtaining the evidence.  The 
August 2001 statement of the case set forth the laws and 
regulations pertaining to the types of evidence needed to 
substantiate a claim for service connection, and again 
informed the veteran that he had not submitted new and 
material evidence to reopen his claim.  He was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In association with his past claim for service 
connection for pes planus, which was denied in February 1999 
and was not appealed, the RO obtained the veteran's service 
medical records, which contain evidence of symptomatic pes 
planus while on active duty (October 1985 to September 1986).  
In association with the prior claim, the veteran indicated he 
had received no post-service treatment for pes planus.  In 
association with the current application to reopen the claim, 
the RO has, as described above, informed the veteran of the 
requirement that he submit new and material evidence to 
reopen his claim, of the types of evidence required to 
substantiate a claim for service connection, and of the need 
to contact the RO to assist him in procuring evidence to 
substantiate his claim should he was have difficulty 
obtaining the evidence himself.  The veteran has not 
responded to indicate that any such evidence is available.  
The RO cannot assist the veteran in obtaining evidence 
necessary to substantiate the claim because there is no 
indication in the record that any such evidence exists.

The Board has considered whether the duty to assist in this 
case requires scheduling the veteran for a VA examination and 
opinion as to whether the veteran's bilateral pes planus 
began or was aggravated during service or is causally related 
to any incident of service.  The issue in this case is 
whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral pes 
planus.  The only evidence submitted by the veteran in 
association with his application to reopen the claim has been 
service medical records which were already of record at the 
time of the prior final denial of his claim; accordingly, the 
Board finds in the analysis section of this decision that the 
claim is not reopened.  As noted above, the VCAA is not to be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured.  The Board finds that a VA 
examination is not required in this case, for the reason that 
providing a VA examination, to include an opinion on 
etiology, would be a de facto reopening of the claim in the 
absence of new and material evidence.  See 38 U.S.C.A. § 
5103A(f) (West 2002).  As the issue on appeal is an 
application to reopen a claim, new and material evidence has 
not been presented in support of the application to reopen 
the claim, and there is no medical evidence to show pes 
planus at any time since his since the veteran's discharge 
from service in September 1986, there is no duty to provide a 
medical examination or opinion.  38 U.S.C.A. § 5103A(d).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

In October 1998, the RO received from the veteran an 
application for service connection for a bilateral foot 
disability.  In February 1999, the RO denied the claim.  The 
evidence of record at the time included service medical 
records showing symptomatic pes planus during service and 
indicating that the condition pre-existed service, and a 
November 1998 letter from the veteran stating that he had 
received no treatment for his feet since his discharge from 
service.  (He was discharged form service in September 1986.)  
The RO denied the claim on the ground that the evidence 
showed that bilateral pes planus existed prior to service, 
and that there was no evidence that the condition was 
permanently worsened as a result of service.

In March 2001, the RO received correspondence from the 
veteran requesting he be evaluated for injuries he received 
to his feet during service.  

In May 2001, the RO informed the veteran by letter that it 
construed his correspondence as an application to reopen the 
claim for service connection for foot disability, and 
informed him of the need to submit new and material evidence 
to reopen the claim.

Later in May 2001, the veteran submitted copies of service 
medical records to support his application to reopen the 
claim.  

In a June 2001 letter, the RO informed the veteran that the 
service medical records he had submitted were already a part 
of his file.  

In July 2001, the RO denied the veteran's application to 
reopen the claim on the ground that no new and material 
evidence had been submitted.  The only  evidence submitted 
since that time consists of medical records that are not 
relevant because they pertain to disorders, primarily 
gastrointestinal in nature, that are not at issue. 

No further evidence has been received since that time. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 
C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2002). 

The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, supra.  

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001. 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed in March 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.)  For the purposes of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

Analysis

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the February 1999 
notification of the unfavorable RO rating determination 
denying service connection for pes planus (claimed as aching 
feet).  Thus, the decision became final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. § 3.156.

The only evidence submitted by the veteran in association 
with his application to reopen the claim for service 
connection is service medical records that were of record at 
the time of the February 1999 prior final denial and medical 
evidence pertaining to disorders, primarily gastrointestinal 
in nature, that are not at issue.   The service medical 
records are merely duplicates of evidence already of record 
at the time of the last final denial and the post-service 
medical evidence is not relevant to the issue of service 
connection for bilateral pes planus.  Thus, the additional 
evidence is not new within the meaning of 38 C.F.R. § 3.156.  
Accordingly, reopening of the claim for service connection 
for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 
5108, 7105;  38 C.F.R. § 3.156.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral pes planus; the 
claim remains denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

